Case 8:19-cv-01837-RGK-ADS Document 50-3 Filed 02/14/20 Page 1 of 2 Page ID #:1741




                                                               Exhibit A, Page 4
                            Exhibit A
                            Case 8:19-cv-01837-RGK-ADS Document 50-3 Filed 02/14/20 Page 2 of 2 Page ID #:1742




                                                                                                                                                                       114 EIALail
 lair JLA lib 4.411E4 jard 6.111 a         Loi ,pa r Lag! Jan    jc lain Lai 1 1 .J1 411 ty.L4o clad 2                6.1c daiLuill o3LaJI 6 ,6 16111r tpgninll d4Jggninll Bei
  anal! plc pit 34 IN III di419 inn!! t3D aric41.1 Luw MAU cwra jin Sill El_0333.11 jgrin 0.c y14,5111 14 94                   jri-xn isia (3 1.15                   ogthiTooll
                                                                                                                        doic      dirls jp1j.ic1JI Jo diCnI p       g j1p111.4 yled I




                                                                                                                                                                       115 oALDJI
      j}itig        Egiig                          Lit Oinci)Luid I Egn)nl JI.L.bi Laic LLD'cs.1.11 cU33:111 uuuu 8.11 411 La1171) clad 6.1c di)goilinll            2_6.0 di &Sys:all
  ii!or)11 jo       6.LL ALI sgc3J1 {2.15.1 crsuliacJI isigl ni,nnYl1 ail d5J1i1JI aiLS 141]          (s.a d5Jiu11 0.c Vigil Jo 34,52:19                             doLoJI
                                                                                                                                                                              .doLs2.11




                                                                                                                                                                       116 oALall
itsgc3J1 Edj (sic    jszi d5piLl I      01 ,s ic ,p.a I iiinS d, LpI3 jp±i cg Lail lain OIL Jo 01.5 ISJ ,Iaorip d5Jl tlI p14.& pxc d1 La sa h }dip sgr3JI Eliaj„!                J5J
                                                                                                                      cNaLni as:
                                                                                                                               Rau c.,,Luadlii plhdl                  J5 111314 Ay




                                                                                                                                             Exhibit A, Page 5
